UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1448



STEVEN PAUL FLEMING,

                                                Plaintiff - Appellant,

          versus


PRINCE   GEORGES  COUNTY, MARYLAND;         PRINCE
GEORGES COUNTY, Courthouse,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
3624-MJG)


Submitted:   August 5, 1999                  Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Paul Fleming, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven Paul Fleming appeals the district court’s order denying

Fleming’s motion to reopen his civil action and declining to extend

the time in which to file a notice of appeal.   We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     See Fleming v. Prince Georges County, No. CA-98-3624-MJG

(D. Md. Mar. 23, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2